Citation Nr: 0706033	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-06 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from July 19, 2000 to July 12, 2004?

2.  What evaluation is warranted for PTSD from July 13, 2004?

3.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
PTSD and assigned a 10 percent evaluation effective July 19, 
2000.  The veteran's claim for TDIU was denied in a December 
2005 rating decision.

In a June 2005 rating decision the Decision Review Officer 
increased the veteran's evaluation for PTSD to 50 percent 
disabling effective July 13, 2004.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From July 19, 2000 to July 12, 2004, the veteran's PTSD 
was manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Since July 13, 2004, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas, but it has not been manifested by 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living; 
disorientation to time or place; a memory loss for names of 
close relatives, own occupation, or own name..


CONCLUSIONS OF LAW

1.  From July 19, 2000 to July 12, 2004, not more than a 30 
percent schedular evaluation is warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).

2.  From July 13, 2004, the criteria for a rating in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2001 and April 
2005 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a March 2006 letter, the RO provided notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.   The claim was readjudicated 
in a February 2006 supplemental statement of the case.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, the veteran testified at a Travel Board hearing, 
and there is no pertinent evidence which is not currently 
part of the claims file.  Hence, VA has fulfilled its duty to 
assist the appellant in the prosecution of his claim. 

Background

VA records dated in April 1998 show past problems with 
depression.  The veteran sought treatment for substance abuse 
in May 1999.  

VA treatment records dated May to October 2000 show treatment 
for musculoskeletal pain, cocaine dependence, a depressive 
disorder, and PTSD.  In June 2000, the veteran was admitted 
for an acute exacerbation of PTSD symptoms.  The veteran had 
reported having to resuscitate his girlfriend who had 
overdosed on heroin.  Notes show rapid resolution of suicidal 
ideation and absence of PTSD symptoms once on the unit, but 
depressive symptoms continued.  The veteran was admitted for 
drug treatment therapy in July 2000.  Final diagnoses in 
August 2000 showed cocaine dependence and major depression.  

At his July 2001 VA examination, the veteran was described as 
casually dressed, clean and groomed.  He was oriented fully 
to the time as well as the place and purpose of the 
examination.  His response to questions of content was 
thoughtful and appropriate.  His speech used regular rhythm, 
but was somewhat lower than normal volume.  His affect was 
restricted and his mood was depressed.  The veteran reported 
that he had occasionally worked with an electrical worker's 
union doing primarily day labor with contractors until June 
23, 2000.  He reported he was hospitalized approximately four 
times between 1992 and 1997 in Merced, California for 
depression and cocaine dependence.  He had been hospitalized 
two times since moving to Seattle, the first being in June 
2000 at the VAMC for cocaine dependence and major depression; 
the second hospitalization was from July to August 2000 at 
American Lake's VA Medical Center's Domiciliary.

It was noted that the veteran was being treated for chronic 
pain and was placed on Hydrocodone.  

The veteran reported that in the 1980s he began having 
significant problems with cocaine along with his second 
wife.  He reported significant debt at the time of his 1987 
divorce due, primarily to drug related expenditures.  It was 
not until 1996 that he began curtailing his cocaine use.  He 
indicated his primary use of cocaine was for relief of sinus 
headaches and significant back pain.  He indicated that his 
back pain disturbs his sleep and had disturbing dreams 
regarding being trapped in a ship two to three times a week.  
The veteran denied having any intrusive thoughts and 
recollections during the waking hours.  He denied symptoms of 
psychosis or delusional disorder.  It was noted that evidence 
of avoidance of traumatic stimuli was primarily moderate 
repression.  There was a sense of emotional numbing that was 
equally due to PTSD and depression.  The examiner noted that 
evidence for hyperarousal was primarily sleep disturbance due 
to chronic pain, and to a lesser extent by PTSD related 
nightmares.  There was a sense of difficulty of 
concentration, again noted as primarily due to pain secondary 
to PTSD.  

The examiner diagnosed depression secondary to chronic pain, 
cocaine dependence, and mild PTSD.  The examiner noted that 
the overall level of the veteran's psychological distress 
would be expected to significantly impact his employability 
and had lasted longer than one month.

A November 2001 VA questionnaire noted an assessment of mild 
to definite symptoms of mental disorders without 
specification and it was reported that unemployability was 
not yet shown.

Social Security Administration records indicate that the 
veteran was granted disability benefits for affective 
disorders with a secondary diagnosis of back disorders.  
Included in those records were treatment records from Merced 
County Mental Health in California in 1992 which showed a 
diagnosis of PTSD related to a recent police arrest.  
Paranoid thoughts about the police were reported.  Records 
from 1995 to 1996 indicate an adjustment disorder, substance 
abuse, and alcohol induced mood disorder.  Problems with a 
girl friend were noted as factors.  

Social Security records also contained Harborview Medical 
Center records which indicated the veteran reported an 
attempted suicide in June 1999.  Factors included financial 
problems and being a bad father.  Cocaine use was noted.  An 
August 1999 note indicated that family members reported that 
the veteran had threatened suicide.  The veteran denied 
making this statement but admitted there was distress over 
the impending divorce.

An examination report by Marty Hoiness, M.D., dated March 
2001 showed that the veteran endorsed anhedonia, no sex 
drive, very poor appetite, and weight loss.  He reported poor 
energy, psychomotor retardation, and difficulty sleeping.  He 
also reported that his memory and concentration were poor.  
He felt helpless, hopeless, and worthless.  He denied recent 
suicidal or homicidal ideations.  It was noted that the 
veteran saw a psychiatrist at the VA in Seattle once a month 
and was prescribed Prozac and Wellbutrin.  

The veteran reported that he heard voices in the past, but 
denied any auditory, visual hallucinations, or other 
psychotic indicators, including thought insertion, thought 
withdrawal, thought broadcasting, ideas of reference, 
delusions, or paranoia.  The veteran denied a history 
consistent with mania, or hypomania.  The veteran endorsed 
anxiety symptoms, reporting that he was always fidgeting, 
worrying about things days in advance.  

He reported rare panic attacks, but not regularly, and did 
not worry about them.  The veteran did report some nightmares 
of being on the carrier that he worked on in the military.  
The examiner noted that the veteran had some symptoms 
suggestive of PTSD, but did not meet the criteria in the 
avoidance category.  PTSD was not diagnosed.

VA treatment records dated 2000 to 2004 show that in 2002 the 
veteran complained of chronic and marked anxiety with 
sporadic panic attacks.  He reported generalized paranoia, 
depression with tearfulness, numbness, avoidance of intimacy, 
helplessness/hopelessness, a poor appetite, poor 
concentration, and a poor memory.  The examiner discussed 
briefly with the veteran his work history, his father's death 
one year ago by suicide, and inservice trauma.  The examiner 
noted that medications allowed the veteran to help his mother 
and attend the clinic, but he remained quite disabled.  
February 2003 notes indicate that the veteran was well 
groomed, calm, coherent, without psychosis.  He had no 
suicidal or homicidal ideation.  He was oriented times four 
with intact memory.  It was noted under assessment that the 
veteran's PTSD was stable.  

VA treatment records dated in June 2003 showed that the 
veteran was generally doing well.  He went on a trip to 
California for a photography class and met an old female 
friend for lunch.  She left her husband and came home with 
the veteran.  He was trying to be supportive but it was 
stressful.  The veteran was well groomed, calm, and coherent 
without psychosis.  It was noted that the veteran was 
handling the stress fairly well.  The assessment noted 
increased stress, but PTSD was fairly stable.  
 
Treatment records dated July 13, 2004, indicate that the 
veteran was doing poorly and was living with a significant 
other who had many complex landlord and housing issues that 
were very stressful.  The veteran complained of increased 
anxiety and depression with a sense of doom/dread.  He was 
over using the valium to some extent but no other drug 
abuse.  He complained of insomnia despite temazepam.  The 
evaluation showed the veteran had fair grooming; he was 
agitated, ruminating, anxious, and sad with constricted 
affect.  Thinking was coherent without psychosis.  He was 
oriented times four with intact memory.  He had no overt 
suicidal or homicidal ideation.  The assessment indicated 
that the veteran's PTSD and depression were unstable and he 
was doing poorly.  

At his May 3, 2005 VA examination, the veteran was moderately 
to well cleaned and groomed.  He was oriented to 
time,  place, as well as the purpose of the examination.  His 
responses to questions of content were fairly straightforward 
and complete, and they demonstrated an adequate fund of 
knowledge.  He also appeared as a fairly honest open 
historian.  His speech was noted for dysarthria secondary to 
anxiety.  His volume of speech was variable, often times low, 
monotonic.  His express cognitions were overall organized to 
topic without indication of psychosis.  The veteran did 
report a history of  auditory hallucinations secondary to 
cocaine use from which he had been abstinent since 2000.  
There were no delusional or loose associations.  The veteran 
reported several periods of blackening out, and reported 
recently when he got up and exerted himself loosing vision.  
He was directed to discuss this with his primary care 
physician.  The veteran's affect was restricted and guarded.  
Dominant mood was dysphoric presenting as emotionally 
fragile, anxious.

The veteran reported getting married in December 2004 and in 
January 2004 took out a second mortgage on the wife's 
property to remodel and then take possession in October 
2004.  He indicated he had to move into an unfinished house 
due to an ongoing lawsuit with the contractor.  The veteran 
reported last working for the electrical union local in 
2000.  He had been receiving Social Security disability money 
since November 2002 and was receiving a $2,500 pension from 
the shipyard.  It was noted that the veteran was being 
treated for the primary symptoms of depression and PTSD.  The 
veteran reported secondary to ongoing symptoms of PTSD and 
chronic pain.

The examiner noted the veteran's PTSD was severe showing a 
significant increase in his last evaluation.  He reported 
frequent intrusive thoughts, nightmares, and recollections 
regarding an inservice incident which was exacerbated by the 
December 2001 death of his father.  He also reported 
stressors associated with remodeling of his present residence 
with ongoing legal actions.  The veteran reported ongoing 
marital discord which appeared to be secondary to PTSD 
symptoms, a  panic disorder with agoraphobia, a possible 
psychosis, and ongoing financial stressors.  The veteran 
reported being overwhelmed at times, emotional labile, and 
had entertained suicidal ideation without intent.  He did try 
to actively avoid conversations and events which could recall 
his own personal traumas.  The veteran reported a very 
limited tolerance for changes in routine, finding himself 
becoming easily angered and irritated with outbursts of both 
verbal and physical anger in the past. 

The examiner opined that the veteran presented as being 
emotionally blunted as well as sedated.  Evidence of 
hyperarousal was indicated by increased periods of 
irritability, increased periods of confusion, difficulties 
with concentration, reports of blackouts, and reports of 
nightmares.  The examiner further opined that the overall 
impact of the veteran's present psychological distress posed 
overwhelming difficulties for the appellant secondary to 
increasing PTSD, sleep disturbance; along with symptoms of 
major depression with anhedonia and fatigue.  Episodic 
suicidal ideation was noted to be equally associated with 
symptoms of PTSD, chronic pain, financial stressors, and 
marital discord.  This  impacted the veteran's ability to 
both sustain his concentration as well as establish 
appropriate relations in occupational endeavors.  

The diagnoses were severe PTSD, and major depression 
secondary to, in equal parts,  PTSD, chronic pain, marital 
discord, and financial stressors.  The veteran was also noted 
to suffer from cocaine dependence, in remission, with 
symptoms of a psychosis and auditory hallucinations.  The 
examiner assigned a GAF score of 48-50.  The examiner opined 
that the overall impact of the veteran's psychological 
distress precluded employment secondary to, on an equal 
basis, PTSD and major depression.
 
At his June 2005 Travel Board hearing, the veteran testified 
he had become extremely agoraphobic and did not leave the 
house.  He stated he did not do well in a large group of 
people; that he had trouble sleeping; and once or twice a 
week had  nightmares about being on a ship.  The veteran's 
wife testified that the veteran had nocturnal anxiety attacks 
in which he reverts into a fetal position.  The veteran 
indicated he had trouble with depression, anxiety attacks, 
sleep problems, as well as pain in his back.  He stated that 
sometimes he heard voices and still felt suicidal.  The 
veteran testified that he had attempted suicide 10 times.  
His wife stated that when the appellant wakes up he does not 
know where he is or who she is.  The veteran testified that 
because he takes medication and has to take a urinalysis test 
he is unemployable and uninsurable because they do not make 
allowances for anxiety and depression.  The veteran indicated 
that he drove approximately an hour and a half to two hours 
for a 30 minute session with the psychiatrist.  

VA treatment records dated 2005 to 2006 show that in November 
2005 increased stress due to home/finance problems.  Chronic 
depression and anxiety continued.  Examination showed fair 
grooming, calm, coherent without psychosis.  Mood was sad and 
anxious, affect constricted but not morose.  There was no 
suicidal or homicidal ideation.  The assessment indicated 
that the veteran's PTSD and depression were fairly stable, 
but was chronically stressed by his marriage situation.  
 
In March 2006, the veteran complained of increasing 
depression with hopelessness and helplessness.  He complained 
of variable insomnia, nightmares about losing everything, 
some confusion when he awakened at night, anhedonia, and 
increasing irritability and rage.  He was taking medication.  
He stated he was getting along okay with his wife.  He 
struggled with issues pertaining to legal concerns and his 
home.  The assessment was that the appellant's depression was 
worse than his PTSD symptoms.

April 2006 VA treatment notes indicated that the veteran was 
feeling better regarding his mood.  There reportedly was less 
anxiety, irritability and anger, as well as fewer nightmares 
or flashbacks.  He still had stressors with his home, but he 
was less reactive and labile.  The veteran was well groomed, 
calmer, and coherent.  His mood was fairly happy, affect 
relaxed and flexible.   There was no suicidal or homicidal 
ideation.  The assessment indicated that PTSD and depression 
were both improved.  

At his May 2006 VA examination, the veteran reported 
beginning to use cocaine at age 22 and last used in drug in 
June "2006" (sic-This is an obvious typographical error.)  
The examiner indicated that the veteran did not come across 
as a reliable historian basically because he had trouble 
recalling things like the dates of his hospitalizations, the 
attempted self harm, the legal issues, and tended to be 
vague.  The veteran was oriented to time, place, and person.  
He was unshaven and grooming was limited.  There was a 
certain degree of response latency as if he was suspicious 
and was careful about what he said.  His mood was anxious but 
brightened with interaction.  There was motor agitation and 
his speech was pressured.  There were no loose associations, 
no flight of ideas, and no thought blocking.  The examiner 
indicated that it was difficult to assess the content of his 
thoughts because he was very careful with what he said.  He 
was able to sustain attention for short periods of time, 
register four out of four objects, and spell the word world 
backwards.  He did serial subtractions without difficulty.  
He was also able to abstract.  His short term recall was 
three out of four and the fourth with difficulty even with 
prompting.  There were no current panic attacks.  
Suspiciousness was possible.  The examiner noted that 
delusion was difficult to assess.  There was no hallucinative 
behavior in the session.  There was no obsessional thinking.  
There was no gross impairment of judgment at this point.  He 
denied current suicidal intent or plan, though he did report 
ideation from time to time.  

The Axis I diagnosis was moderate recurrent major depression 
with suicidal ideation, with or without psychosis.  This 
diagnosis was offered since the appellant's predominant 
symptoms were low energy, sleep problems, feeling of 
hopelessness, social isolation, and irritability.  The 
examiner kept the diagnosis of chronic PTSD, but found that 
it was in remission.  The only overlapping symptoms of PTSD 
were reduced socialization, dreams, and anxiety.  The 
examiner indicated that reduced socialization, dreams, and 
anxiety could occur in major depression also.  The examiner 
noted that although the appellant reported suicidal ideation, 
he had contracted for his safety.

Criteria

As service connection has already been established  it is the 
current level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD has been rated as 10 
percent disabling from July 19, 2000 to July 12, 2004.  The 
evaluation was increased to 50 percent from July 13, 2004, 
the date medical records showed an increase in severity of 
the condition.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent rating is warranted, for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships. 
 

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is 
rated as 100 percent disabling.

Analysis

From the period July 19, 2000 to July 12, 2004, the Board 
finds that while occupational and social impairment with 
reduced reliability and productivity is not shown, the 
evidence does show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

In this regard, the record detailed above shows that PTSD was 
manifested by depression, anxiety, panic attacks, chronic 
sleep impairment, and mild memory loss.  The July 2001 VA 
examiner indicated that the veteran suffered primarily from 
depression secondary to chronic pain; cocaine dependence in 
remission since June 2000; and mild PTSD.  This examiner 
noted that evidence of hyperarousal was primarily sleep 
disturbance and was more significantly contributed to by 
chronic pain, but was contributed to a lesser extent by 
nightmares related to PTSD.  

February 2003 VA treatment notes indicate that the veteran 
was well groomed, calm, coherent, and without psychosis.  He 
had no suicidal or homicidal ideation.  He was oriented with 
intact memory.  His PTSD was noted as stable.  VA treatment 
records dated in June 2003 showed that the veteran was 
generally doing well.  He went on a trip to California for 
photography class and met an old female friend for lunch.  
The veteran was well groomed, calm, and coherent without 
psychosis.  It was noted that the veteran was handling the 
stress fairly well.

Further, prior to July 13, 2004, the veteran's PTSD was not 
productive of occupational and social impairment with reduced 
reliability and productivity.  There was no medical objective 
evidence of such symptoms as flattened affect, or 
circumstantial, circumlocutory, or stereotyped speech.  There 
was no medical evidence of panic attacks more than once a 
week, or that the appellant had difficulty understanding 
complex commands.  Neither the appellant's judgment was 
impaired, nor were his abilities to think abstractly.  While 
there were signs of social difficulties, the veteran was able 
to travel to California.  

Given the discussion above, the Board finds that the 
veteran's symptoms, for the period from July 19, 2000 to July 
12, 2004, are best approximated by the criteria for a 30 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
The preponderance of the evidence, however, is against the 
assignment of a rating higher than 30 percent for PTSD for 
this period. 

For the period beginning July 13, 2004, the record shows that 
by that date the veteran was doing poorly and his PTSD and 
related depression were unstable.  A May 2005 VA examiner 
indicated a significant increase in pathology manifested by 
frequent intrusive thoughts, nightmares, and recollections 
regarding a service incident which was exacerbated by the 
death of his father.  The veteran reported ongoing marital 
discord, a panic disorder with agoraphobia, a possible 
psychosis, and ongoing financial stressors.  The examiner 
noted the veteran presented as being emotionally blunted as 
well as sedated.  Evidence for hyperarousal was indicated by 
increased periods of irritability, increased periods of 
confusion, difficulties with concentration, reports of 
blackouts, and reports of nightmares.  Finally, the May 2005 
examiner opined that the appellant could not work due to his 
PTSD and major depression.  

It is significant to note, however, that in addition to the 
service connected PTSD the May 2005 examiner attributed the 
appellant's major depression in equal parts to such 
nonservice connected pathology as chronic pain, a history of 
cocaine dependence, a psychosis, and financial stress.  
Further, by the May 2006 VA PTSD examination, the examiner 
noted no current panic attacks.  The May 2006 examiner 
indicated that the veteran had moderate recurrent major 
depression with suicidal ideation, with or without psychosis.  
His predominant symptoms were low energy, sleep problems, a 
feeling of hopelessness, social isolation, and irritability.  
The examiner also diagnosed chronic PTSD but found that it 
was in remission.  The only overlapping symptoms of PTSD were 
noted as reduced socialization, the complaints of dreams, and 
the anxiety, but the examiner indicated could occur in major 
depression also.  

In light of the foregoing, particularly the repeated findings 
of suicidal ideation, and after resolving reasonable doubt in 
the appellant's favor, the Board finds that the veteran's 
PTSD is manifested by symptomatology which more nearly 
approximates that for a 70 percent evaluation since July 13, 
2004.   

On balance, however, the veteran's PTSD, even when coupled 
with the degree of depression caused by PTSD, does not 
warrant the assignment of a 100 percent rating because it is 
not manifested by such symptoms as a gross impairment in 
thought processes or communication, or persistent delusions 
or hallucinations.  Further, there is no competent evidence 
of grossly inappropriate behavior; of a persistent danger of 
hurting self or others; of an intermittent inability to 
perform activities of daily living, or of a disorientation to 
time or place.  

In the absence of more severely disabling symptomatology, the 
Board does not find that a rating in excess of 70 percent 
from July 13, 2004 is warranted at this time.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, except to the extent indicated 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

PTSD warranted a 30 percent evaluation from July 19, 2000 to 
July 12, 2004, subject to the laws and regulations governing 
the award of monetary benefits.

PTSD warranted a 70 percent evaluation from July 13, 2004, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The veteran contends that his service connected PTSD alone 
precludes him from employment.  There is, however, 
conflicting evidence concerning the veteran's employability 
as he also suffers from non-service connected disorders, to 
include orthopedic disorders.  Alas, the veteran has not 
undergone an examination to determine his employability.  In 
a June 1999 treatment note the veteran reported working for 
20 years as an electrician, then office work, and then 
working in construction.  The veteran indicated on his claim 
for TDIU that he last worked in 2000. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
obtain information concerning his 
employment history since 2000.   

2.  The veteran should be scheduled for a 
VA social and industrial survey to 
ascertain whether he is unemployable due 
to his service connected PTSD alone.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must address whether it 
is at least as likely as not that the 
veteran is unable to obtain or maintain a 
substantially gainful occupation as a 
consequence of his service connected 
disability.  Further, the examiner must 
attempt to separate the effects of 
nonservice-connected disabilities, such 
as orthopedic disorder, psychiatric 
disorders, or personality disorders from 
that pathology caused by his PTSD.  If 
the veteran's pathology cannot be 
separated without engaging in 
speculation, that fact must be noted.  A 
complete rationale must be offered for 
any opinion provided. 

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
 If the benefit sought is not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
 No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


